        Case: 3:19-cv-00466-jdp Document #: 60 Filed: 07/30/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


 ADAM EBERLE,

                                Plaintiff,
        v.                                                              ORDER

 OVERDRIVE, INC. d/b/a                                                I 9-cv-466-jdp
 OVERDRIVE DIGITAL, INC.,

                             Defendant.


       The court of appeals has remanded this case so that I can modify my previous orders,

as provided in my indicative ruling, Dkt. 58. Because the parties have reached a settlement at

the court of appeals, I modify Dkt. 28 and Dkt. 42 to rescind the requirement that plaintiff

pay defendant $12,852 in attorney fees and $567.43 in costs.

       Entered July 30, 2021.

                                             BY THE COURT:



                                             J~PETERSON
                                             District Judge
